Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS is an EMPLOYMENT AGREEMENT, made as of May 5, 2006 (the “Effective Date”),
between TELEFLEX INCORPORATED (the “Company”) and JEFFREY P. BLACK
(“Executive”).

Background

A. Executive is employed by the Company as the Company’s Chairman and Chief
Executive Officer.

B. The purpose of this Agreement is to set forth the terms and conditions of
Executive’s employment and, in particular, to provide for certain severance
compensation and benefits to be paid or provided to Executive in the event of
the termination of his employment under circumstances specified herein, to
provide for certain commitments by Executive, and to supersede and replace the
Executive Change in Control Agreement dated June 21, 2005 between the Company
and Executive.

Terms

THE PARTIES, in consideration of the mutual covenants hereinafter set forth, and
intending to be legally bound hereby, agree as follows:

1. Definitions. The following terms used in this Agreement with initial capital
letters have the respective meanings specified therefor in this Section.

“Affiliate” of any Person means (i) any other Person that controls, is
controlled by or is under common control with the first mentioned Person, or
(ii) any Person that, together with the Company, would be treated as a single
employer with the Company under Section 414(b),(c), (m) or (o) of the Code.

“Agreement” preceded by the word “this” means this Employment Agreement, as
amended at any relevant time.

“Base Salary” of Executive means the highest annualized base rate of salary paid
to Executive within 24 months preceding the Termination Date, including any and
all authorized salary reduction amounts under any of the Company’s benefit plans
or programs; provided, however, that in the event of a Termination Following a
Change of Control, Base Salary means the highest annualized base rate of salary
being paid to Executive in all capacities with the Company, including any and
all authorized salary reduction amounts under any of the Company’s benefit plans
or programs, at the time of the Change of Control or any time thereafter.

“Bonus Plan” means any Plan providing for the payment of incentive cash
compensation to Executive.

“Cause” means (a) misappropriation of funds, (b) conviction of a crime involving
moral turpitude, or (c) gross negligence in the performance of duties, which
gross negligence has had a material adverse effect on the business, operations,
assets, properties or financial condition of the Company and its subsidiaries
taken as a whole.

“Change of Control” shall mean one of the following shall have taken place after
the date of this Agreement:

(a) any “person” (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act) (other than the Company, any majority controlled subsidiary of the
Company, or the fiduciaries of any Company benefit plans) becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 20% or more of the total voting power of the voting securities of
the Company then outstanding and entitled to vote generally in the election of
directors of the Company; provided, however, that no Change of Control shall
occur upon the acquisition of securities directly from the Company;

(b) individuals who, as of the beginning of any 24 month period, constitute the
Board (as of the date hereof the “Incumbent Board”) cease for any reason during
such 24 month period to constitute at least a majority of the Board, provided
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company;

(c) consummation of (i) a merger, consolidation or reorganization of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the voting
securities of the Company immediately prior to such merger, consolidation or
reorganization do not, following such merger, consolidation or reorganization,
beneficially own, directly or indirectly, at least 65% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the entity or entities resulting from such merger,
consolidation or reorganization, (ii) a complete liquidation or dissolution of
the Company, or (iii) a sale or other disposition of all or substantially all of
the assets of the Company, unless at least 65% of the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors of the entity or entities that acquire such assets are
beneficially owned by individuals or entities who or that were beneficial owners
of the voting securities of the Company immediately before such sale or other
disposition; or

(d) consummation of any other transaction determined by resolution of the Board
to constitute a Change in Control.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commencement Date” with respect to the commencement of any compensation or
provision of benefits pursuant to this Agreement means the first day of the
seventh month beginning after the Termination Date; provided that if it shall be
determined that earlier payment or provision of such compensation or benefits
would not result in adverse tax consequences under Section 409A of the Code,
“Commencement Date” shall mean the earliest such date.

“Confidential Information” has the meaning specified therefor in Section 17.

“Disability” means Executive’s continous illness, injury or incapacity for a
period of six consecutive months.

“Employment” means substantially full time employment of Executive by the
Company or any of its Affiliates.

“Equity Compensation Plan” means a Plan providing for the grant, award or
payment to participants of compensation in the form of (i) interests in or
rights to acquire equity securities of the Company or derivative securities
relating to equity securities of the Company or (ii) cash payments in amounts
equal to the value or increase in value of equity securities of the Company,
including the 2000 Stock Compensation Plan of the Company, as such Plan may be
amended from time to time and any similar Plan or Plans in effect at any
relevant time.

“Good Reason” means the occurrence of one or more of the following actions, to
which Executive objects in writing to the Board of Directors of the Company
within five days following initial notification of its occurrence or proposed
occurrence, and which action is not then rescinded within 30 days after delivery
of such notice:

(a) A change of the principal office or work place assigned to Executive to a
location more than 25 miles distant from its location immediately prior to such
change.

(b) A material reduction by the Company of the executive title, duties,
responsibilities, authority, status, reporting relationship or executive
position of Executive; provided that if the Company sells or otherwise disposes
of any part of its business or assets or otherwise diminishes or changes the
character of its business, the change in the magnitude or character of the
Company’s business resulting therefrom will not itself be deemed to be a
reduction of Executive’s responsibilities, authority or status within the
meaning of this clause (b).

(c) A reduction of Executive’s Base Salary.

“Insurance Benefits Period” means the 30 month period commencing on the
Commencement Date or, if the Commencement Date and the Termination Date are
identical, the thirty-six (36) month period commencing on the Commencement Date.

“Long Term Incentive Award” or “LTI Award” means an award under the Teleflex
Incorporated Executive Incentive Plan to employees of the Company of
compensation in the form of cash and/or equity securities of the Company, the
payment of which awards are conditioned upon the fulfillment of specified or
determinable performance goals during specified multi-year Performance Periods,
or if such Plan shall be discontinued, a multi-year award under any similar Plan
or Plans in effect at any relevant time.

“Notice of Termination” has the meaning specified therefor in Section 10.

“Performance Period” applicable to any compensation payable (in cash or other
property) under any Plan, the amount or value of which is determined by
reference to the performance of participants or the Company or the fulfillment
of specified conditions or goals, means the period of time of such performance
is measured or the period of time in which such conditions or performance goals
must be fulfilled.

“Person” means an individual, a corporation or other entity or a government or
governmental agency or institution.

“Plan” means a plan of the Company for the payment of compensation or provision
of benefits to employees in which plan Executive is or was, at all times
relevant to the provisions of this Agreement, a participant or eligible to
participate.

“Performance Participation Award” or “PP Award” means an award under the
Teleflex Incorporated Executive Incentive Plan providing for the payment of an
annual bonus to certain employees of the Company, including Executive, or if
such Plan shall be discontinued, an annual award under any similar Plan or Plans
in effect at any relevant time.

“Prorated Amount” has the meaning specified therefor in Section 11(e).

“Release” has the meaning specified therefor in Section 16.

“Severance Compensation Period” means the 36 month period commencing on the day
after the Termination Date.

“Target Award” in respect of a bonus payable in cash to Executive pursuant to
any Bonus Plan means the amount specified in or determinable from the Company’s
records pertaining to such Bonus Plan as the “target award” which would be
payable to Executive as such bonus if specified conditions for a 100% award were
fulfilled but not exceeded, without regard to whether such conditions are
actually fulfilled.

“Termination Date” means the date specified in a Notice of Termination complying
with the provisions of Section 10, as such Notice of Termination may be amended
by mutual consent of the parties.

“Termination of Employment” means a cessation of Employment which occurs prior
to Executive’s attaining the age of 62 years, other than such a cessation
occurring by reason of Executive’s death or Disability.

“Termination Following a Change of Control” means a Termination of Employment
(regardless of the age of Executive) upon or within two (2) years after a Change
of Control either:

(a) initiated by the Company for any reason other than Disability or Cause; or

(b) initiated by Executive for Good Reason.

“Year of Termination” means the Year in which Executive’s Termination Date
occurs.

“Year” means a fiscal year of the Company.

2. Term. This Agreement shall terminate on the third anniversary of the
Effective Date hereof; provided, however, that this Agreement shall remain in
effect for at least two years after a Change of Control occurring during the
term of this Agreement and shall remain in effect until all of the obligations
of the parties hereunder are satisfied. The parties agree to use their best
efforts to negotiate a successor agreement in substantially final form not less
than thirty days before the termination of this Agreement.

3. Continued Employment of Executive. The parties acknowledge that Executive’s
employment by the Company is at will and, except as the parties may hereafter
agree in writing, such employment may be terminated by either party at any time,
subject only to the giving of prior notice pursuant to Section 10. Nothing in
this Agreement shall be construed as giving Executive any right to continue in
the employ of the Company.

4. Employment.

(a) Duties. Executive shall serve as the President and Chief Executive Officer
of the Company with the duties, responsibilities and authority commensurate
therewith and shall report to the Board of Directors of the Company. Executive
shall use his best efforts to perform all duties and accept all responsibilities
incident to such position as may be reasonably assigned to him by the Board of
Directors and consistent with his position as the President and Chief Executive
Officer.

(b) Best Efforts. During the term of this Agreement, Executive shall devote his
best efforts and full business time and attention to promote the business and
affairs of the Company and its affiliated companies, and shall be engaged in
other business activities only to the extent that such activities do not
materially interfere or conflict with his obligations to the Company hereunder.
The foregoing also shall not be construed as preventing Executive from
(1) serving on civic, educational, philanthropic or charitable boards or
committees, or, with the prior written consent of the Board of Directors, in its
sole discretion, on other corporate boards, (2) delivering lectures, fulfilling
speaking engagements or lecturing at educational institutions, and (3) managing
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive’s responsibilities hereunder.

5. Base Salary and Incentive Compensation.

(a) As compensation for the services to be rendered hereunder, the Company shall
pay to Executive a base salary at the annual rate of $850,000. This amount may
be subject to an upward adjustment at the beginning of each Company fiscal year,
as determined by the Board of Directors , in its sole discretion. Executive’s
base salary shall be paid in accordance with the Company’s existing payroll
policies, and shall be subject to all applicable withholding taxes.

(b) Executive shall be eligible to participate in annual and long-term incentive
compensation programs provided by the Company for its senior executives, as
determined and on the terms established from time to time by the Compensation
Committee of the Board of Directors, in its sole discretion.

6. Equity Compensation. Executive shall be eligible to participate in equity
compensation programs provided by the Company for its senior executives, as
determined and on the terms established from time to time by the Compensation
Committee of the Board of Directors, in its sole discretion.

7. Retirement and Welfare Benefits; Perquisites. Executive shall be entitled to
participate in the Company’s retirement and welfare employee benefit plans and
programs, if any, pursuant to their respective terms and conditions. Nothing in
this Agreement shall preclude the Company from terminating or amending any
employee benefit plan or program from time to time. In addition, the Company
will reimburse Executive for (i) premiums for $1 million of life insurance
coverage under an individual policy owned by Executive, and (ii) federal, state
and local income taxes attributable to those premium reimbursements. Finally,
Executive shall be entitled annually to personal use of the Company aircraft for
up to fifty (50) hours.

8. Vacation. Executive shall be entitled to vacation, and holiday and sick leave
at levels commensurate with those provided to other senior executive officers of
the Company, in accordance with the Company’s vacation, holiday and other
polices for pay for time not worked.

9. Expenses. The Company shall reimburse Executive for all necessary and
reasonable travel and other business expenses incurred by Executive in the
performance of his duties hereunder in accordance with such reasonable
accounting procedures as the Company may adopt generally from time to time for
executives.

10. Notice of Termination of Employment. The party initiating any Termination of
Employment shall give notice thereof to the other party (a “Notice of
Termination”). A Notice of Termination shall (i) state with reasonable
particularity the reasons for such Termination of Employment, if any, which are
relevant to Executive’s right to receive compensation and benefits pursuant to
this Agreement and (ii) specify the date such Termination of Employment shall
become effective which, without the consent of such other party, shall not be
later than fifteen (15) days after the date of such Notice of Termination.

11. Compensation upon Termination of Employment. Subject to the terms of
Sections 16-19, upon Termination of Employment (i) by the Company other than for
Cause or (ii) by Executive within two (2) months after the expiration of the
period for rescission of an action that, absent such rescission, would
constitute Good Reason, Executive will receive from the Company the following
payments and benefits:

(a) Unpaid Salary. Within 15 days after the Termination Date, Executive shall
receive a lump sum cash payment equal to Executive’s unpaid base salary, if any,
earned through the Termination Date.

(b) Cash Bonuses for Years Preceding the Year of Termination. If any cash award
pursuant to a Bonus Plan in respect of a Performance Period which ended before
the Year of Termination shall not have been paid to Executive on or before the
Termination Date, the Company will pay Executive, within 15 days after the
Termination Date, such award in the amount of Executive’s award earned for the
Performance Period; provided, however, that if any such Bonus Plan requires, as
a condition to eligibility for payment, that a participant be employed by the
Company on the date payment is made, then payment of the award under such Bonus
Plan for the Performance Period ended before the Year of Termination shall be
made on the Commencement Date.

(c) Continuation of Base Salary. The Company will pay Executive (i) on the
Commencement Date an amount equal to seven-twelfths of Executive’s Base Salary,
and (ii) each month thereafter during the Severance Compensation Period an
amount equal to one-twelfth of Executive’s Base Salary.

(d) Continuation of Annual Bonuses. On March 15 of each of the first three Years
immediately following the Termination Date the Company will pay Executive an
amount equal to the sum of the last Target Awards fixed before the Termination
Date for Executive for a PP Award and for a cash bonus under the Performance
Participation Plan; provided that if the foregoing date for the first such
annual payment occurs before the Commencement Date, such first annual payment
will be paid on the Commencement Date.

(e) Payment of LTI Awards for Performance Periods Not Completed Before the
Termination Date. On the later of the Commencement Date or the date that is 2
1/2 months following the end of such Performance Period, the Company will pay
Executive the Prorated Amount of Executive’s LTI Award for the Performance
Period, if any, which is scheduled to end on the last day of the Year of
Termination. The amount of any such award, from which the Prorated Amount is
derived, shall be determined based on the degree to which each performance goal
on which such award is based has been satisfied prior to the Termination Date,
as determined in the discretion of the Compensation Committee of the Company’s
Board of Directors. The “Prorated Amount” of Executive’s award in respect of
such Performance Period means an amount equal to the portion of such award which
bears the same ratio to the amount of such award as the portion of such
Performance Period expired immediately before the Termination Date bears to the
entire period of such Performance Period.

(f) Health Insurance. Subject to the provisions of the last sentence of this
Subsection, during the Severance Compensation Period the Company will reimburse
Executive in cash monthly in an amount equal to Executive’s after-tax cost
actually incurred by Executive to maintain health insurance coverage from
commercial sources that is comparable to the health care coverage Executive last
elected as an employee for himself, his spouse and dependents under the
Company’s health care plan covering Executive. The aggregate premium cost of
providing such insurance will be borne by the Company and Executive in
accordance with the Company’s policy then in effect for employee participation
in premiums, on substantially the same terms as would be applicable to an
executive officer of the Company. The COBRA health care continuation coverage
period under Section 4980B of the Code shall begin on the Termination Date and
continue to run concurrently with the Severance Compensation Period. If at any
time during the Severance Compensation Period similar health insurance coverage
shall become available to Executive in connection with Executive’s employment by
another employer, Executive will advise the Company, and the Company may
terminate the payments provided by the Company pursuant to this Subsection,
effective on the date when Executive has the opportunity to be covered by such
other health insurance coverage.

(g) Life and Accident Insurance. Subject to (i) the provisions of the last
sentence of this Subsection and (ii) the terms, limitations and exclusions of
the Plan or Plans for provision of life and accident insurance and the Company’s
related policies of group insurance (other than any limitation or exclusion
classifying former employees as ineligible for participation), (A) during the
Insurance Benefits Period the Company will provide life and accident insurance
coverage for Executive comparable to the life and accident insurance coverage
which Executive last elected to receive as an employee under the applicable Plan
for such benefits, subject to modifications from time to time of the coverage
available under such Plan or related insurance policies which are applicable
generally to executive officers of the Company, and (B) on the Commencement Date
the Company will reimburse Executive for the Company’s share (determined in
accordance with the next sentence) of any premiums paid by Executive for such
life and accident insurance during the period from the Termination Date to the
Commencement Date. The cost of providing such insurance will be borne by the
Company and Executive in accordance with the Company’s policy then in effect for
employee participation in premiums, on substantially the same terms as would be
applicable to an executive officer of the Company. The Company shall pay its
share of such premiums to the applicable insurance carrier(s) on the due date(s)
established by such carrier(s), but in no event later than the last day of the
calendar year in which such due date(s) occurs. If at any time during the
Insurance Benefits Period similar life or accident insurance coverage shall
become available to Executive in connection with Executive’s employment by
another employer, Executive will advise the Company, and the Company may
terminate the corresponding life or accident coverage provided by the Company
pursuant to this Subsection, effective on the date when Executive has the
opportunity to be covered by such other insurance.

(h) Stock Options. Any stock options not exercisable as of the Termination Date
shall expire on the Termination Date. Any stock options that are exercisable as
of the Termination Date shall expire on the date that is three months following
the Termination Date.

12. Compensation upon Termination Following a Change in Control. Subject to the
terms of Sections 16-19, in the event of a Termination Following a Change of
Control, Executive will receive from the Company the following payments and
benefits in addition to the payments and benefits provided in Section 11 of this
Agreement:

(a) Bonus. If under any Bonus Plan no cash award shall have been granted to
Executive for the last Performance Period ended before the Year of Termination,
on the Commencement Date Executive will receive a lump sum amount equal to the
sum of the Target Awards under each such Bonus Plan which would have been
payable to Executive for such Performance Period.

(b) LTI Awards. On each of the six-month, eighteen-month and thirty-month
anniversaries of the Commencement Date, Executive will receive an amount equal
to the Target Award for the LTI Award for the Performance Period scheduled to
end on the last day of the Year of Termination.

(c) SERP. On the Commencement Date Executive will receive a lump sum payment
equal to the actuarial present value, determined on the basis of the applicable
actuarial assumptions under the Teleflex Incorporated Retirement Income Plan
(the “TRIP”) as of the Commencement Date, of the additional accruals with which
Executive would have been credited under each of the TRIP and the Teleflex
Incorporated Supplemental Executive Retirement Plan in which Executive
participates as of the Termination Date, if Executive were credited with three
additional Years of Benefit Service (as defined in the TRIP), received Base
Salary and Target Awards under each Bonus Plan in which Executive participates
as of the Termination Date (in each case equal to the Target Award(s) for the
last Performance Period ended before the Year of Termination) throughout such
additional three Years of Benefit Service, but made no contributions to a 401(k)
or cafeteria plan.

(d) Outplacement. Beginning on the Commencement Date and ending on the earlier
of the last day of the Severance Compensation Period or the first date Executive
is employed by another employer, the Company shall reimburse Executive for the
cost of outplacement assistance services, up to a maximum of $20,000, which
shall be provided by an outplacement agency selected by Executive. The Company
shall reimburse Executive within 15 days following the date on which the Company
receives proof of payment of such expense.

(e) Automobile. If Executive was provided with the use of an automobile or a
cash allowance therefor as of the Termination Date, such use of an automobile or
cash allowance, as the case may be, shall be provided to Executive beginning on
the Commencement Date and ending on the earlier of the last day of the Severance
Compensation Period or the first date Executive is employed by another employer.

(f) Acceleration of Vesting of Stock Options and Restricted Stock. All stock
options, restricted stock awards and similar equity compensation awards now held
by Executive, or hereafter granted to Executive pursuant to any Equity
Compensation Plan, which are outstanding at the Termination Date and have not
theretofore become exercisable in full (in the case of stock options) or
non-forfeitable (in the case of restricted stock) will become exercisable in
full or cease to be subject to the possibility of forfeiture, respectively, on
the Termination Date. The Board of Directors of the Company has taken action, or
will take action within 90 days after the date hereof, amend all stock options
and restricted stock awards now held by Executive to provide for the foregoing
acceleration of vesting, and the Board of Directors will include such a
provision in the terms of all stock options and restricted stock awards granted
to Executive hereafter. Any stock options not exercised by Executive prior to
the Termination Date, whether or not exercisable prior to the Termination Date,
shall expire on the date that is three months following the Termination Date.

13. Increase in Payments Upon Termination Following a Change of Control.

(a) Anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and it is determined that any payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of Section 280G of the Code, the Company shall pay to Executive an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive after deduction of any excise tax imposed under Section 4999 of the
Code, and any federal, state and local income tax, employment tax and excise tax
imposed upon the Gross-Up Payment, shall be equal to the Payment. For purposes
of determining the amount of the Gross-Up Payment, unless Executive specifies
that other rates apply, Executive shall be deemed to pay federal income tax and
employment taxes at the highest marginal rate of federal income and employment
taxation in the calendar year in which the Gross-Up Payment is to be made, and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of Executive’s residence on the Termination Date, net of the
maximum reduction in federal income taxes that may be obtained from the
deduction of such state and local taxes.

(b) All determinations to be made under this Section 13 shall be made by the
Company’s independent public accountants immediately prior to the Change of
Control or by another independent public accounting firm mutually selected by
the Company and Employee before the date of the Change in Control (the
“Accounting Firm”), which firm shall provide its determinations and any
supporting calculations both to the Company and Executive within 20 days after
the Termination Date. Any such determination by the Accounting Firm shall be
binding upon the Company and Executive. The Company shall pay the Gross-Up
Payment to Executive within ten days after the Accounting Firm’s determination;
provided, however, that if it is determined that payment on such date would
result in adverse tax consequences under Section 409A of the Code, the Company
shall pay the Gross-Up payment to Executive on the Commencement Date.

(c) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 13 shall be borne solely by the
Company. The Company agrees to indemnify and hold harmless the Accounting Firm
from any and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this Section 13, except for claims, damages or
expenses resulting from the gross negligence or willful misconduct of the
Accounting Firm.

14. Deductions and Taxes. Amounts payable by the Company pursuant to this
Agreement shall be paid net of (i) taxes withheld by the Company in accordance
with the requirements of law and (ii) deductions for the portion of the cost of
certain benefits to be borne by Executive pursuant to Sections 11(f) and (g).

15. Compensation and Benefits Pursuant to Other Agreements and Plans. Nothing in
this Agreement is intended to diminish or otherwise affect Executive’s right to
receive from the Company all compensation payable to Executive by the Company in
respect of his Employment prior to the Termination Date pursuant to any
agreement with the Company (other than this Agreement) or any Plan.

16. Executive’s General Release and Resignation from Board of Directors. As a
condition to the obligations of the Company to pay severance compensation and
provide benefits pursuant to Sections 11 and 12, the Company shall have received
from Executive not later than the Termination Date his written resignation from
the Company’s Board of Directors and a general release in substantially the form
of Exhibit A executed by Executive (the “Release”), and Executive shall not
thereafter revoke the Release. No payments or other benefits shall be made or
provided under this Agreement (including acceleration of exercisibility of stock
options or vesting of restricted stock) before the expiration of the seven-day
revocation period described in Section 7 of the Release. In any case, if
Executive fails to resign from the Board of Directors or fails to execute, or if
Executive revokes, the Release, no payments or benefits shall thereafter be made
or provided to Executive pursuant to this Agreement, and Executive shall be
required to reimburse to the Company any payments or benefits (including the
amount of income recognized with respect to any stock options or restricted
stock for which exercisability or vesting was accelerated) received by Executive
pursuant to this Agreement, but Executive’s obligations pursuant to Sections 17
and 18 shall continue in force.

17. Confidential Information. Executive acknowledges that, by reason of
Executive’s employment by and service to the Company, Executive has had and will
continue to have access to confidential information of the Company and its
Affiliates, including information and knowledge pertaining to products and
services offered, innovations, designs, ideas, plans, trade secrets, proprietary
information, distribution and sales methods and systems, sales and profit
figures, customer and client lists, and relationships between the Company and
its Affiliates and other distributors, customers, clients, suppliers and others
who have business dealings with the Company and its Affiliates (“Confidential
Information”). Executive acknowledges that such Confidential Information is a
valuable and unique asset of the Company, and Executive covenants that Executive
will not, either during or after Executive’s employment by the Company, disclose
any such Confidential Information to any Person for any reason whatsoever
without the prior written authorization of the Company, unless such information
is in the public domain through no fault of Executive or except as may be
required by law or in a judicial or administrative proceeding. Notwithstanding
anything to the contrary herein, each of the parties (and each employee,
representative, or other agent of such parties) may disclose to any Person,
without limitation of any kind, the federal income tax treatment and federal
income tax structure of the transactions contemplated hereby and all materials
(including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure.

18. Restrictive Covenants.

(a) Covenant Not to Compete.

(i) Executive agrees that, during the Severance Compensation Period, Executive
will not, at any time, directly or indirectly, engage in, or have any interest
on behalf of himself or others in any person or business other than the Company
(whether as an employee, officer, director, agent, security holder, creditor,
partner, joint venturer, beneficiary under a trust, investor, consultant or
otherwise) that engages in any of those business activities, and in any
geographic areas, in which the Company is engaged or has been engaged in the
preceding twelve (12) months (a “Competing Business”).

(ii) Notwithstanding the restrictions set forth in Section 18(a)(i), during the
Severance Compensation Period, Executive may acquire solely as an investment not
more than 2% of any class of securities of an entity engaged in a Competing
Business if such class of securities is listed on a national securities exchange
or on the Nasdaq system, so long as Executive remains a passive investor in such
entity and does not become engaged as a director, officer, employee or manager
of such entity or otherwise involved in the day to day operations of such
entity.

(iii) Executive has advised the Company that, as of the date of this Agreement,
he owns a forty-two percent (42%) equity interest in Sunoptic Technologies,® LLC
(“Sunoptic”). Sunoptic’s business currently involves the custom design,
development, manufacturing, testing and sale of, and the provision of regulatory
services relating to, fiberoptic cables, high intensity lightsources, dental
curing probes, digital recording, and imaging devices for the medical,
industrial, dental and veterinary industries. Certain of Sunoptic’s current
product offerings are substantially similar to those offered by the Company’s
medical business (“Teleflex Medical”). Sunoptic’s revenues for these competing
products currently constitute less than one half of one percent (0.5%) of
Teleflex Medical’s total revenues. The non-management members (the “Independent
Directors”) of the Company’s Board of Directors (the “Board”) will conduct an
executive session at the next regularly scheduled meeting of the Board to
determine whether Executive’s equity ownership in Sunoptic constitutes a
conflict of interest under the Company’s Code of Ethics (the “Code of Ethics”)
and, if so, what, if any, exceptions, in their sole discretion, will be
considered. In the event the Independent Directors determine that a conflict of
interest exists and decide to permit a waiver, such waiver shall constitute an
effective waiver by the Company of the restrictions set forth under this
Section 18 with respect to Executive’s relationship with Sunoptic. At any time
prior to Executive’s termination of employment with the Company, the Independent
Directors may at any time, and from time to time, revoke, amend or otherwise
modify any such waiver, in their sole discretion, and any such revocation,
amendment or other modification shall be effective with respect to this
Section 18.

(b) Hiring of Employees. During the Severance Compensation Period, the Executive
agrees that Executive will not directly or indirectly solicit for employment, or
hire or offer employment to, (i) any employee of the Company unless the Company
first terminates the employment of such employee, or (ii) any person who at any
time during the one hundred eighty (180) day period prior to the Termination
Date was an employee of the Company.

(c) Non-Solicitation. Executive hereby agrees that, during the Severance
Compensation Period, Executive will not directly or indirectly call on or
solicit for the purpose of selling services or products of a type offered by the
Company or divert or take away from the Company (including, by divulging any
identity to any competitor or potential competitor of the Company) any person or
entity who is at the Termination Date, or at any time during the twelve
(12) month period prior to the Termination Date had been, a customer of the
Company or whose identity is known to Executive at the Termination Date as one
whom the Company intends to solicit within the succeeding year.

(d) Return of Company Property. Upon a Termination of Employment Executive will
deliver to the person designated by the Company all originals and copies of all
documents and property of the Company in Executive’s possession, under
Executive’s control, or to which Executive may have access. The Executive will
not reproduce or appropriate for Executive’s own use, or for the use of others,
any Confidential Information.

19. Equitable and Other Relief; Consent to Jurisdiction of Pennsylvania Courts.

(a) Executive acknowledges that the restrictions contained in Sections 17 and 18
are reasonable and necessary to protect the legitimate interests of the Company
and its Affiliates, that the Company would not have entered into this Agreement
in the absence of such restrictions, and that any material violation of any
provision of that Section will result in irreparable injury to the Company.
Executive represents and acknowledges that (i) Executive has been advised by the
Company to consult Executive’s own legal counsel in respect of this Agreement
and (ii) Executive has had full opportunity, prior to execution of this
Agreement, to review thoroughly this Agreement with Executive’s counsel.

(b) Executive agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Sections 17 or 18, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled under applicable law. Without limiting the foregoing, Executive
also agrees that payment of the compensation and benefits payable under
Sections 11 and 12 may be automatically ceased in the event of a material breach
of the covenant of Sections 17 or 18, provided the Company gives Executive
written notice of such breach, specifying in reasonable detail the circumstances
constituting such material breach.

(c) Executive irrevocably and unconditionally (i) agrees that any suit, action
or other legal proceeding arising out of Sections 17 or 18 hereof, including any
action commenced by the Company for preliminary and permanent injunctive relief
or other equitable relief, may be brought in a United States District Court in
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in or around Philadelphia,
Pennsylvania, (ii) consents to the non-exclusive jurisdiction of any such court
in any such suit, action or proceeding, and (iii) waives any objection which
Executive may have to the laying of venue of any such suit, action or proceeding
in any such court. Executive also irrevocably and unconditionally consents to
receive service of any process, pleadings, notices or other papers in a manner
provided for in Section 25 for the giving of notices.

20. Arbitration of Disputes. If the Company and Executive cannot agree on the
interpretation or enforcement of one or more provisions of this Agreement
(including whether a material breach has occurred under Subsection 19(b)), such
disagreement shall be resolved by an arbitrator, mutually agreeable to the
Company and Executive, within sixty (60) days after either party notifies the
other of such disagreement. If the Company and Executive cannot mutually agree
on a single arbitrator, each of the Company and Executive shall together choose
an arbitrator and the two arbitrators so chosen shall choose a third neutral
arbitrator. The decision of the arbitrator(s) shall be rendered within the
initial sixty (60) day period described above and shall be final.

21. Enforcement. It is the intent of the parties that Executive not be required
to incur any expenses associated with the enforcement of Executive’s rights
under this Agreement by arbitration, litigation or other legal action, because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to Executive hereunder. Accordingly, the Company will
pay Executive the amount necessary to reimburse Executive in full for all
expenses (including all attorneys’ fees and legal expenses) incurred by
Executive in attempting to enforce any of the obligations of the Company under
this Agreement, without regard to outcome, unless the lawsuit brought by
Executive is determined to be frivolous by a court of final jurisdiction.

22. No Obligation to Mitigate Company’s Obligations. Executive will not be
required to mitigate the amount of any payment or benefit provided for in this
Agreement by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for herein be reduced by any compensation earned by
other employment or otherwise, except to the extent provided in Subsections
11(f), 11(g) and 12(e).

23. No Set-Off. Except as provided in Sections 14 and 19(b), the Company’s
obligation to make the payments, and otherwise perform its obligations, provided
for in this Agreement shall not be diminished or delayed by reason of any
set-off, counterclaim, recoupment or similar claim which the Company may have
against Executive or others.

24. Successor Company. The Company shall require any successor or successors
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to Executive, to acknowledge expressly that
this Agreement is binding upon and enforceable against the Company in accordance
with the terms hereof, and to become jointly and severally obligated with the
Company to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession or successions
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. As
used in this Agreement, the Company shall mean the Company as herein before
defined and any such successor or successors to its business or assets, jointly
or severally.

25. Notices. All notices and other communications given pursuant to or in
connection with this Agreement shall be in writing and delivered (which may be
by telefax or other electronic transmission) to a party at the following
address, or to such other address as such party may hereafter specify by notice
to the other party:

If to the Company, to:

Teleflex Incorporated

155 S. Limerick Road

Limerick, PA 19468

Attention: General Counsel

If to Executive, to:

Jeffrey P. Black

     

     

26. Governing Law. This Agreement will be governed by the law of Pennsylvania,
excluding any conflicts or choice of law rule or principle that might otherwise
refer to the substantive law of another jurisdiction for the construction, or
determination of the validity or effect, of this Agreement.

27. Parties in Interest. This Agreement, including specifically the covenants of
Sections 17 and 18, will be binding upon and inure to the benefit of the parties
and their respective heirs, successors and assigns.

28. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the right of Executive to receive severance compensation
upon the termination of his Employment, and supersedes any prior agreements or
understandings between the parties relating to the subject matter of this
Agreement, including but not limited to the Executive Change in Control
Agreement dated June 21, 2005 between the parties.

29. Amendment or Modification. No amendment or modification of or supplement to
this Agreement will be effective unless it is in writing and duly executed by
the party to be charged thereunder.

30. Construction. The following principles of construction will apply to this
Agreement:

(a) Unless otherwise expressly stated in connection therewith, a reference in
this Agreement to a “Section,” “Exhibit” or “party” refers to a Section of, or
an Exhibit or a party to, this Agreement.

(b) The word “including” means “including without limitation.”

31. Headings and Titles. The headings and titles of Sections and the like in
this Agreement are inserted for convenience of reference only, form no part of
this Agreement and shall not be considered for purposes of interpreting or
construing any provision hereof.

1

EXECUTED as of March 24, 2006.

 
 
TELEFLEX INCORPORATED
By: /s/ John J. Sickler
 
John J. Sickler
Vice-Chairman
 
/s/ Jeffrey P. Black
 
Jeffrey P. Black

2

EXHIBIT A

GENERAL RELEASE

1. I, JEFFREY P. BLACK, for and in consideration of certain payments to be made
and the benefits to be provided to me under the Executive Severance Agreement,
dated as of February  , 2006 (the “Agreement”) between me and TELEFLEX
INCORPORATED (the “Company”) and conditioned upon such payments and provisions,
do hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company and each of its
past or present subsidiaries and affiliates, its and their past or present
officers, directors, stockholders, employees and agents, their respective
successors and assigns, heirs, executors and administrators, the pension and
employee benefit plans of the Company, or of its past or present subsidiaries or
affiliates, and the past or present trustees, administrators, agents, or
employees of the pension and employee benefit plans (hereinafter collectively
included within the term the “Company”), acting in any capacity whatsoever, of
and from any and all manner of actions and causes of action, suits, debts,
claims and demands whatsoever in law or in equity, which I ever had, now have,
or hereafter may have, or which my heirs, executors or administrators hereafter
may have, by reason of any matter, cause or thing whatsoever from the beginning
of my employment with the Company to the date of these presents and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to my employment relationship and the
termination of my employment relationship with the Company, including but not
limited to, any claims which have been asserted, could have been asserted, or
could be asserted now or in the future under any federal, state or local laws,
including any claims under the Pennsylvania Human Relations Act, 43 Pa. C.S.A.
§§951 et. seq., the Rehabilitation Act of 1973, 29 USC §§ 701 et seq., Title VII
of the Civil Rights Act of 1964, 42 USC §§ 2000e et seq., the Civil Rights Act
of 1991, 2 USC §§ 60 et seq., as applicable, the Age Discrimination in
Employment Act of 1967, 29 USC §§ 621 et seq., the Americans with Disabilities
Act, 29 USC §§ 706 et seq., and the Employee Retirement Income Security Act of
1974, 29 USC §§ 301 et seq., all as amended, any contracts between the Company
and me and any common law claims now or hereafter recognized and all claims for
counsel fees and costs; provided, however, that this Release shall not apply to
any entitlements under the terms of the Agreement or under any other plans or
programs of the Company in which I participated and under which I have accrued
and become entitled to a benefit other than under any Company separation or
severance plan or program, nor shall it apply to any claim for indemnification
or for insurance coverage otherwise available with respect to acts or omissions
within the scope of my employment with the Company. A plan or program shall not
be considered a separation or severance plan or program merely because it
contains incidental provisions that operate in the event of my separation or
severance from the Company.

2. Subject to the limitations of paragraph 1 above, I expressly waive all rights
afforded by any statute which expressly limits the effect of a release with
respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.

3. I hereby agree and recognize that my employment by the Company was
permanently and irrevocably severed on      , 2     and the Company has no
obligation, contractual or otherwise to me to hire, rehire or reemploy me in the
future. I acknowledge that the terms of the Agreement provide me with payments
and benefits which are in addition to any amounts to which I otherwise would
have been entitled.

4. I hereby agree and acknowledge that the payments and benefits provided to me
by the Company are to bring about an amicable resolution of my employment
arrangements and are not to be construed as an admission of any violation of any
federal, state or local statute or regulation, or of any duty owed by the
Company and that the Agreement was, and this Release is, executed voluntarily to
provide an amicable resolution of my employment relationship with the Company.

5. I hereby acknowledge that nothing in this Release shall prohibit or restrict
me from: (i) making any disclosure of information required by law;
(ii) providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s designated legal, compliance or human resources officers; or
(iii) filing, testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization. In addition, I understand that
each of the parties hereto (and each employee, representative, or other agent of
such parties) may disclose to any person, without limitation of any kind, the
federal income tax treatment and federal income tax structure of the
transactions contemplated hereby and all materials (including opinions or other
tax analyses) that are provided to such party relating to such tax treatment and
tax structure.

6. I hereby certify that I have read the terms of this Release, that I have been
advised by the Company to discuss it with my attorney, that I have received the
advice of counsel and that I understand its terms and effects. I acknowledge,
further, that I am executing this Release of my own volition with a full
understanding of its terms and effects and with the intention of releasing all
claims recited herein in exchange for the consideration described in the
Agreement, which I acknowledge is adequate and satisfactory to me. None of the
above named parties, nor their agents, representatives or attorneys have made
any representations to me concerning the terms or effects of this Release other
than those contained herein.

7. I hereby acknowledge that I have been informed that I have the right to
consider this Release for a period of 21 days prior to execution. I also
understand that I have the right to revoke this Release for a period of seven
days following execution by giving written notice to the Company at the address
set forth in Section 25 of the Agreement.

8. I hereby further acknowledge that the terms of Sections 17 and 18 of the
Agreement shall continue to apply for the balance of the time periods provided
therein and that I will abide by and fully perform such obligations.

Intending to be legally bound hereby, I execute the foregoing Release this
     day of      , 2      .

     
     
Witness
       
Jeffrey P. Black
 
   

3